DETAILED ACTION
Summary
Claims 1-13 and 15-16 are pending in the application. Claim 16 is rejected under 35 USC 112(b). Claims 1-13, and 15-16 are rejected under 35 USC 101. Claims 1-13, and 15-16 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities:
Claim 13 recites “the registered image data” line 8. It should recite “a registered image data”.
Claim 13, line 9, recites “anatomical structure of the patient relative to the coordinate system”. It should recite “anatomical structure of a patient relative to a coordinate system”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 16 recites the limitation "the separate navigation system" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as referring to “the navigation system”.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, and 15-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of a mental process. This judicial exception is not integrated into a practical application because they recite no elements which integrate the judicial exception into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1 recites “c) determining X-ray device position data is determined based on the trajectory data and the registered image data, wherein the X-ray device position data describes a target position of the X-ray device”. By the broadest reasonable interpretation, these steps could reasonably be performed in the human mind. A user could determine a target position based on registered image data and trajectory data using the human mind. 
The claim states that the method is a “computer implemented method”. However, the mere recitation of generic computer computers does not integrate the abstract idea into a practical application. The computer is recited at a high level of generality (“a computer”), and as such amounts to know more than mere instructions to apply the abstract idea on a generic computer system. The claim further states the method includes “(a) acquiring registered image data which describes a medical image of an anatomical structure of a patient relative to a coordinate system of a patient; b) acquiring trajectory data 
The claim does not recite any additional elements that amount to significantly more than the judicial exception. The mere recitation of a generic computer is not enough to amount to significantly more than the judicial exception (MPEP 2106.05(f)). Furthermore, the claimed steps of gathering data are directed at an insignificant pre-solution activity, and also do not amount to significantly more than the judicial exception (MPEP 2106.05(g)). Therefore, the claim is not patent eligible.
Claim 2 recites “acquiring X-ray imaging direction data which describes an orientation of the imaging direction of the X-ray device relative to the orientation of the trajectory; wherein determining the X-ray position data is further based on the X-ray imaging direction data”. This limitation is merely insignificant pre-solution activities of gathering data, which does not otherwise integrate the abstract idea into a practical application (MPEP 2106.04(d)(I)). Furthermore, the claimed steps of gathering data are directed at an insignificant pre-solution activity, and also does not amount to significantly more than the judicial exception (MPEP 2106.05(g)). Therefore, the claim is not patent eligible.
Claim 3 recites “wherein the imaging direction of the X-ray device is oriented along the orientation of the trajectory or within a predetermined angle range relative to the orientation of the trajectory”. This is merely limiting the previously cited abstract idea and a user could determine in the human mind that the imaging direction is oriented along the orientation of the trajectory. This claim contains no limitations which either integrate the limitation in a practical application or provide significantly more than the judicial exception for similar reasons as detailed above. Therefore, the claim is not patent eligible.
Claim 4 recites “wherein the imaging direction of the X-ray device is oriented along the longitudinal axis of the implant”. This is merely limiting the previously cited abstract idea and a user could determine, in the human mind, that the imaging direction is oriented along the longitudinal axis of the implant. This claim contains no limitations which either integrate the limitation in a practical application or provide significantly more than the judicial exception for similar reasons as detailed above. Therefore, the claim is not patent eligible.

The step of “wherein the control data describes a control signal for controlling at least one actuator of the X-ray device” recites the control signal at a high level of generality, and amounts to no more than instructions on how to apply the exception (MPEP 2106.05(f)). The limitation does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. Therefore, the claim is not patent eligible.
Claim 6 recites “determining display output data based on the X-ray device position data, wherein the display output data describes a display output associated with the target position of the X-ray device”. By the broadest reasonable interpretation, this step could reasonably be performed in the human mind. A user can determine what to display based on the X-ray position data (the system is not claiming to display any information), and the limitation of “wherein the display output data describes a display output associated with the target position of the X-ray device” is merely limiting the abstract idea. The claim does not recite any additional limitations that either integrate the claim in a practical application or amount to significantly more than the judicial exception. Therefore, the claim is not patent eligible.
Claim 7 recites “wherein the trajectory data is acquired during navigation of the implant and/or wherein the trajectory data comprises planned trajectory data which describes a planned trajectory of the implant”. This claim is merely limiting the insignificant pre-solution activity, and as such does not recite any additional limitations that either integrate the claim in a practical application or amount to significantly more than the judicial exception. Therefore, the claim is not patent eligible.
Claim 8 recites “wherein the trajectory comprises an entry point and a target point of the implant within the anatomical structure”. This claim is merely limiting the insignificant pre-solution activity, and as such does not recite any additional limitations that either integrate the claim in a practical application or amount to significantly more than the judicial exception. Therefore, the claim is not patent eligible.
Claim 9 recites “wherein the trajectory data is acquired automatically by a navigation system”. This claim is merely limiting the claimed abstract idea. The recitation of “automatically by a navigation 
Claim 10 recites “acquiring X-ray image data after the X-ray device is positioned at the target position described by the X-ray device position data, wherein the X-ray image data describes an X-ray image of at least a part of the anatomical structure comprising at least a part of the implant”. The claim states that the method is a “computer implemented method”. However, the mere recitation of generic computer computers does not integrate the abstract idea into a practical application. The computer is recited at a high level of generality (“a computer”), and as such amounts to know more than mere instructions to apply the abstract idea on a generic computer system. The claim further states the method includes “acquiring X-ray image data after the X-ray device is positioned at the target position described by the X-ray device position data, wherein the X-ray image data describes an X-ray image of at least a part of the anatomical structure comprising at least a part of the implant”. However, these limitations are merely insignificant pre-solution activities of gathering data, which does not otherwise integrate the abstract idea into a practical application (MPEP 2106.04(d)(I)). 
The claim does not recite any additional elements that amount to significantly more than the judicial exception. The mere recitation of a generic computer is not enough to amount to significantly more than the judicial exception (MPEP 2106.05(f)). Furthermore, the claimed steps of gathering data are directed at an insignificant pre-solution activity, and also does not amount to significantly more than the judicial exception (MPEP 2106.05(g)). Therefore, the claim is not patent eligible.
Claim 11 recites “wherein the implant is a pedicle screw”. This is merely limiting the pre-solution activity, and therefore neither integrates the claim into a practical application nor amounts to significantly more than the judicial exception. Therefore the claim is not patent eligible.
Claim 12 recites “A non-transitory computer-readable storage medium having stored thereon computer-executable instructions that, when executed, configure a processor to perform the method 
Claim 13 recites “c) determine X-ray device position data is determined based on the trajectory data and the registered image data, wherein the X-ray device position data describes a target position of the X-ray device”. By the broadest reasonable interpretation, these steps could reasonably be performed in the human mind. A user could determine a target position based on registered image data and trajectory data using the human mind. 
The system further contains “A medical system for acquiring an X-ray image of at least part of an implant within an anatomical structure, comprising: a) a navigation system; b) an X-ray device; and c) at least one computer comprising a non-transitory computer readable storage medium having stored thereon computer executable instructions that, when executed, configure a processor to; wherein the at least one computer is operably coupled to the navigation system and the X-ray device”. The claim recites generic computer components at a high level of generality (a) at least one computer comprising the non-transitory computer readable storage medium and the processor), and amounts to mere instructions to apply the abstract idea on a generic computer system, which are limitations that do not either integrate the claim into a practical application or amount to significantly more than a judicial exception (MPEP 2106.05(f)). The limitation of “a) a navigation system; and b) an X-ray device, wherein the at least one computer is operably coupled to the navigation system and the X-ray device”. However, these limitations are only nominally related to the claimed abstract idea, and amount to no more than generally linking the abstract idea to a particular field of use (MPEP 2106.056(b)). The machine is recited at a high level of generality (“a navigation system”, “an x-ray device”), and the machine does not perform any steps of the alleged abstract idea (the computer which performs the idea is merely coupled to both the navigation system and the X-ray device). The claim is merely reciting extra-solution components which generally link the claims to a particular technological environment, which are not limitations which have been found to either 
The claim states that the system is a performed on a computer. However, the mere recitation of generic computer computers does not integrate the abstract idea into a practical application. The computer is recited at a high level of generality (“a computer”), and as such amounts to know more than mere instructions to apply the abstract idea on a generic computer system. The claim further states the method includes “acquire the registered image data which describes a medical image of an anatomical structure of a patient relative to a coordinate system of a patient; acquire trajectory data which describes a trajectory of an implant positioned within the anatomical structure relative to the coordinate system of the patient”. However, these limitations are merely insignificant pre-solution activities of gathering data, which does not otherwise integrate the abstract idea into a practical application (MPEP 2106.04(d)(I)). 
The claim does not recite any additional elements that amount to significantly more than the judicial exception. The mere recitation of a generic computer is not enough to amount to significantly more than the judicial exception (MPEP 2106.05(f)). Furthermore, the claimed steps of gathering data are directed at an insignificant pre-solution activity, and also do not amount to significantly more than the judicial exception (MPEP 2106.05(g)). Therefore, the claim is not patent eligible.
Claim 15 recites “wherein the image data is registered to the coordinate system by means of a separate coordinate system”. This is merely limiting the pre-solution activity of what type of data is acquired, and therefore neither integrates the claim into a practical application nor amounts to significantly more than the judicial exception. Therefore the claim is not patent eligible.
Claim 16 recites “wherein the image data is registered to the coordinate system by means of a separate coordinate system, and the image data is registered to the coordinate system of the patient by means of the separate navigation system”. This is merely limiting the pre-solution activity of what type of data is acquired, and therefore neither integrates the claim into a practical application nor amounts to significantly more than the judicial exception. Therefore the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gemmel et al. (U.S PGPub 2017/0340394 A1) in view of Gemmel et al. (U.S PGPub 2017/0290559 A1) (Gemmel’559).
Regarding Claim 1, Gemmel teaches a computer-implemented medical method for determining a target position of an X-ray device [0016], the method comprising the following steps: 
a) acquiring registered image data which describes a medical image of an anatomical structure of the patient [0049]; 
b) acquiring trajectory data which describes a trajectory of an implant positioned within the anatomical structure [0049]; and 
c) determining X-ray device position data is determined based on the trajectory data and the registered image data [0049] (the trajectory is drawn on the image data, so both the image data and trajectory are used), wherein the X-ray device position data describes a target position of the X-ray device [0049].
While Gemmel teaches that the image data is registered (to the imaging system [0012]), Gemmel fails to explicitly teach that the image data is registered to a coordinate system of a patient.
Gemmel’559 teaches a system for positioning an x-ray apparatus (Abstract). This system recognizes that there are several different coordinate systems, such as the radioscopic coordinate system (KC) and the object (patient) coordinate system (KO) [0022]. These coordinate systems are interchangeable, and the images can be registered to any one of them [0023]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gemmel so the images and trajectory are registered relative to the patient rather than the radioscopic system, as taught by Gemmel’559, as the substitution for one known coordinate system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the system being registered relative to the patient rather than the radiographic system are reasonably predictable.
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Gemmel further teaches acquiring X-ray imaging direction data which describes an orientation of the imaging direction of the X-ray device relative to the orientation of the trajectory [0049] (the computer 
wherein determining the X-ray position data is further based on the X-ray imaging direction data [0049].
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Gemmel further teaches wherein the imaging direction of the X-ray device is oriented along the orientation of the trajectory [0016]+[0049].
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Gemmel further teaches wherein the imaging direction of the X-ray device is oriented along the longitudinal axis of the implant [0049]+[0032] (the axis is the longitudinal axis).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Gemmel further teaches determining control data based on the X-ray device position data [0049], wherein the control data describes a control signal for controlling at least one actuator of the X-ray device [0047] (the system is automatically controlled by computation unit [0028], which means the motor (actuator) is controlled by the computation unit (via a control signal)).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. While Gemmel teaches a display (monitor [0013]), Gemmel is silent regarding determining display output data based on the X-ray device position data, wherein the display output data describes a display output associated with the target position of the X-ray device.
Gemmel’559 teaches a method for positioning an x-ray device (Abstract). This system determines a display output based on the repositioned location of the x-ray apparatus (i.e. the display output is an x-ray image taken when the x-ray device is in the target position RB2) [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gemmel to determine a display output based on the X-ray device position data, as taught by Gemmel’559, because this allows the surgeon to correct an x-ray imaging position of the region of interest based on fewer images, reducing the time needed to correct the imaging location and reducing the radiation exposure to the physician, as recognized by Gemmel’559 [0008].

Regarding Claim 11, the combination of references teaches the invention substantially as claimed. Gemmel further teaches wherein the implant is a pedicle screw [0054].
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. Gemmel further teaches a non-transitory computer-readable storage medium having stored thereon computer-executable instructions that, when executed, configure a processor to perform the method steps of the method claim 1 [0049] (computation unit 100 must contain a non-transitory computer readable storage medium having the instructions stored thereon, as further shown in claim 22 of Gemmel).
Regarding Claim 13, Gemmel teaches a medical system for acquiring an X-ray image of at least part of an implant within an anatomical structure [0016], comprising: 
a) a navigation system (Fig. 1, 3) (the camera is used to aid in navigation, so it is a navigation system) [0048]+[0055];
b) an X-ray device (Fig. 1, 2);
c) at least one computer (Fig. 1, 100) comprising the non-transitory computer readable storage medium having stored thereon computer-executable instructions that, when executed, configure a processor to [0017]: 
acquire registered image data which describes a medical image of an anatomical structure of a patient [0049]; 
acquire trajectory data which describes a trajectory of an implant positioned within the anatomical structure [0049]; and 
determine X-ray device position data is determined based on the trajectory data and the registered image data [0049] (the trajectory is drawn on the image data, so both the image data and trajectory are used), wherein the X-ray device position data describes a target position of the X-ray device [0049]

While Gemmel teaches that the image data is registered (to the imaging system [0012]), Gemmel fails to explicitly teach that the image data of the patient is relative to the coordinate system of the patient, the trajectory data is relative to the coordinate system of the patient, that the image data is registered to a coordinate system of a patient.
Gemmel’559 teaches a system for positioning an x-ray apparatus (Abstract). This system recognizes that there are several different coordinate systems, such as the radioscopic coordinate system (KC) and the object (patient) coordinate system (KO) [0022]. These coordinate systems are interchangeable, and the images can be registered to any one of them [0023]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gemmel so the images and trajectory are registered relative to the patient rather than the radioscopic system, as taught by Gemmel’559, as the substitution for one known coordinate system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the system being registered relative to the patient rather than the radiographic system are reasonably predictable.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gemmel in view of Gemmel’559 as applied to claim 1 above, and further in view of Hummel et al. (U.S PGPub 2015/0201892  A1).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the trajectory comprises an entry point and a target point of the implant within the anatomical structure.
Hummel teaches an imaging system for an interventional procedure (Abstract). This system displays a trajectory (Fig. 2a, 220), which includes an entry point (Fig. 2a, 230) and a target point (Fig. 2a, 210) [0065]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the trajectory data comprises and entry point and a target point, 
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The combination fails the explicitly teach wherein the trajectory data is acquired automatically by a navigation system.
Hummel teaches the trajectory data can be either manually or automatically obtained by the navigation system (100) [0065].
It would have been obvious ton one of ordinary skill in the art to substitute the manual planning of the trajectory of Gemmel with automatically obtaining the trajectory, as taught by Hummel, as the substitution for one known trajectory obtaining method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of automatically obtaining the trajectory information are reasonably predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gemmel in view of Gemmel’559 as applied to claim 1 above, and further in view of Lavallee (U.S PGPub 2016/0242724 A1).
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. The combination is silent regarding acquiring X-ray image data after the X-ray device is positioned at the target position described by the X-ray device position data, wherein the X-ray image data describes an X-ray image of at least a part of the anatomical structure comprising at least a part of the implant.
Lavallee teaches a system for x-ray imaging (Abstract). This system images the location of the implant and surround anatomy after they have been implanted (i.e. when the x-ray is at a target position) in order to verify the location the implants is correct [0207].
It would have been obvious to one of ordinary skill before the effective filing date to modify the combination of references to acquire x-ray image data after the x-ray device is positioned at the target position, because this verifies that the implant position is correct, thereby increasing the safety of the procedure by allowing the user to make a better determination to leave the implants at the position or to further operate on them, as recognized by Lavallee [0207].

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gremmel in view of Gremmel’559 as applied to claims 1 and 13, respectively,  above, and further in view of Siewerdsen et al. (U.S PGPub 2014/0049629 A1).
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Gremmel further teaches a separate navigation system (Fig. 1, 3) [0048] (it is separate to the x-ray system because it is a different imaging modality). 
While Fig. 5 shows the image data of the separate navigation system implies the separate navigation system registers the data to the patient coordinate system, the claim is silent regarding wherein the image data is registered to the coordinate system of the patient by means of a separate navigation system.
Siewerdsen teaches a system for surgical implant navigation (Abstract). This system contains a tracking device (separate navigation system) (Fig. 1, 12) on the fluoroscope [0025]. This navigation system can be an optical tracker [0030]. This system registers image data to the patient coordinate system (one of ordinary skill would recognize that the optical markers detected by the tracker maintain registration, image data is being registered by means of the tracking system) [0025]+[0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date to register the image data by means of the separate navigation system, as taught by Siewerdsen, because this increases the accuracy, ease of use, footprint, and setup of the system, as recognized by Siewerdsen [0008]. 
Regarding Claim 16, the combination of references substantially as claimed. Gremmel further teaches a separate navigation system (Fig. 1, 3) [0048] (it is separate to the x-ray system because it is a different imaging modality). 
While Fig. 5 shows the image data of the separate navigation system implies the separate navigation system registers the data to the patient coordinate system, the claim is silent regarding wherein the navigation system is configured to register image data to a coordinate system of a patient, and the image data is registered to the coordinate system of the patient by means of the separate navigation system.

It would have been obvious to one of ordinary skill in the art before the effective filing date to register the image data by means of the separate navigation system, as taught by Siewerdsen, because this increases the accuracy, ease of use, footprint, and setup of the system, as recognized by Siewerdsen [0008]. 

Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims should not be rejected under 35 USC 101. The Examiner disagrees. Applicant argues that “processing registered image data” is not comprehensible to the human mind. The claim does not state that the “registered image data” is processed. Furthermore, the “registered image data” is just an x-ray image (See specification Pg. 6, lines 5-14), which one of ordinary skill in the art would readily be able to comprehend. Applicant asserts the 101 analysis did not evaluate the judicial exception and the additional elements together. The Examiner disagrees. Every limitation is analyzed, as detailed above, and they were viewed together (“these limitations are merely insignificant pre-solution activities of gathering data, which does not otherwise integrate the abstract idea into a practical application”). The Applicant asserts that the claimed invention is “an improved method that provides a target position of an X-ray device based upon registered image data that describes an anatomical structure relative to a coordinate system of a patient, as well as trajectory data describing the trajectory of an implant”. The Examiner notes that “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology” 
Applicant argues that no support was supplied for claim limitations being “well-understood, routine, or conventional”. However, no claims were asserted as being “well-understood, routine, or conventional”. The claims did not amount to significantly more because they were directed to insignificant extra-solution activities. The Examiner notes that the Applicant has not pointed to any limitations that are not well-understood, routine, or conventional in independent claim 1. The Applicant asserts that the step of acquiring implies a separate navigation system. The Examiner disagrees with that interpretation of the claim language. Dependent claims 15 and 16 are also rejected under 35 USC 101 for the reasons detailed above. As detailed above, the newly added claim limitations are considered well-understood, routine, and conventional. Therefore, the claims remain rejected under 35 USC 101.
Applicant argues claim 1 requires a separate navigation system because the use of “acquires” implies that the information comes from a separate navigation system. The Examiner disagrees with that interpretation of the claim language. Claims are interpreted by their “broadest reasonable interpretation” (MPEP 2111). In this case, the claim only requires that the information is “acquired”. It does not specify, or otherwise imply, that the information is acquired from a separate navigation system. Applicant argues the Gremmel reference “teaches away” from using a separate navigation system. Examiner disagrees. "The nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (MPEP 2145.D.1). In this case, the Gremmel references is stating that using a conventional navigation system, which uses invasive marked, located in the same operating room as the x-ray system, has certain drawbacks. However, the reference does not suggest that using a conventional navigation .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEAN D MATTSON/Examiner, Art Unit 3793